Wilson, J.
A complaint under Sec. 17, Chap. 127, R. S., as amended by Chap. 62, Public Laws, 1921. The indictment alleges that the respondent had in his possession two half barrels containing mash fit for distillation and one still for the purpose of manufacturing intoxicating liquors. Respondent after conviction and before judgment filed a motion in arrest of judgment on the ground that the complaint was bad for duplicity in that it alleges two distinot offenses, viz.: the having in possession mash fit for distillation, also a still for the purpose of manufacturing intoxicating liquors. The case is before this court on respondent’s exceptions to the court’s ruling denying the motion.
The objection to the complaint on the ground of duplicity is not well taken. In principle this complaint is governed by State v. Burgess, 40 Maine, 592 and State v. Haskell, 76 Maine, 399; but if the complaint was bad on the grounds urged, the motion of the respondent after verdict comes too late. State v. Derry, 118 Maine, 431.

Exceptions overruled.


Judgment for State.